DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 1/11/2022, the following has occurred: Claims 1 and 2 have been amended; Claims 3 – 18 have been canceled; Claims 19 – 22 have been added.
Claims 1, 2 and 19 – 22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 19 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 and 2), a machine (claims 21 and 22), and an article of manufacture (claims 19 and 20), which recite steps of
receiving a patient medical observation data set including information indicative of a plurality of medical operations to be performed on a-the patient and respectively corresponding plurality of medical resources needed to perform the plurality of medical operations;
receiving a medical facility site map data set including location information respectively corresponding to each medical resource of the plurality of medical resources within a medical facility;
determining,  a plurality of orderings respectively indicating different orders in which the plurality of medical operations may be performed on the patient;
for each given ordering of the plurality of orderings, determining an expected path length that the patient will have to travel to have performed on the patient the plurality of medical operations under the given ordering, with the expected path length being based on the medical facility site map data set;
for each given ordering of the plurality of orderings, adjusting respectively associated expected path length to account for pieces of medical equipment that will be in use by other patients under the given ordering to account for any expected waiting times for any pieces of medical equipment used in the given ordering;
selecting, a first ordering from the plurality of orderings based, at least in part, upon the expected path lengths respectively corresponding to the plurality of orderings; and
performing the plurality of medical operations on the patient in an order according to the first ordering.
These steps of claims 1, 2 and 19 – 22, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in the Abstract, (emphasis added)
Scheduling, by machine logic, the order of use of "medical resources" (see definition as set forth herein) during a scheduled medical visit by a patient to a "medical facility" (see definition as set forth herein) to have performed multiple "medical operations" (see definition as set forth herein). The scheduling is based on at least one of the following factors: distance between medical resources and availability, over time, of medical resources. Also, generating a "medical form user interface template" (see definition as set forth herein) that lists the scheduled medical operations in the order scheduled by the machine logic.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 20, and 22, reciting particular aspects of how ordering may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “computer-implemented method” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 15, see MPEP 2106.05(f))
As shown in paragraph 47, the end result of the instant invention is a report:
[0047] Processing proceeds to operation S280 where output mod 316: (i) prints a hard copy of a medical form user interface template for the patient visit; (ii) sends a soft copy of the medical form user interface template for the patient visit through communication network 114 to client device 108 (that is, a tablet computer used by a medical employee tasked with shepherding the patient through her appointment at medical facility 400). In this example, the medical form user interface template is as follows:
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 20, and 22, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as computer; receiving, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Paragraph 73 describes the generic nature of the claimed computer:
[0073] Computer: any device with significant data processing and/or machine readable instruction reading capabilities including, but not limited to: desktop computers, mainframe computers, laptop computers, field-programmable gate array (FPGA) based devices, smart phones, personal digital assistants (PDAs), body-mounted or inserted computers, embedded device style computers, application-specific integrated circuit (ASIC) based devices.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 20, and 22, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 19 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection regarding written description. The claim added, “adjusting respectively associated expected path length to account for pieces of medical equipment that will be in use by other patients under the given ordering to account for any expected waiting times for any pieces of medical equipment used in the given ordering.” The Specification does not disclose how this occurs. Further, the option, “to account for pieces of medical equipment that will be in use by other patients under the given ordering to account for any expected waiting times …” is not found within the Specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 19 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 22 recites the limitation "any expected waiting times" in the first lines.  There is insufficient antecedent basis for this limitation in the claim.  There are no “expected waiting times” received or computed.  The claim is performed only one time and the only information arrives from the two “receiving” steps.
Response to Arguments
Applicant’s arguments, see Claim Rejections - 35 U.S.C. § 112, filed 1/11/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1 – 20 has been withdrawn. 
Applicant’s arguments, see Claim Rejections - 35 U.S.C. § 103, filed 1/11/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 – 20 has been withdrawn. 
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
Claim Rejection - Patent Eligible Subject Matter, Abstractness
The Applicant states, “Because the method of claim 1 now accounts for medical equipment, which are real and tangible machines within the meaning of section 101, it is respectfully submitted that the Pending Claims (as amended) are patent eligible.” The adjustment is to the path of the human. The medical equipment are used only to provide context for the claimed process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626